MACY, Justice,
dissenting.
I respectfully dissent. I do not disagree with this court’s adoption of Professor Larson’s rule. My disagreement is with applying that rule to the facts of this case to arrive at the presumption that Richard’s death arose out of and in the course of his employment.
My understanding of the facts is that, on the date of his death, Richard completed a twelve-hour work shift, left the work site, traveled forty miles to Baggs, telephoned his wife, and died in a one-vehicle accident as he was returning to the place of his employment. In this case, we know the cause of death and that the death took place off the work site at a time after Richard completed his twelve-hour work shift on the tower. I am unable to indulge in a presumption or inference that Richard’s death arose out of and in the course of his employment. The physical facts are to the contrary.
The presumption is that Richard was not acting in the course of his employment and was merely traveling to the place of his employment in his personal vehicle. A compensable injury under the Worker’s Compensation Act does not include an injury sustained during travel to or from employment unless the employee is reimbursed for his travel expenses or is transported by the employer’s vehicle. Wyo. Stat. § 27-14-102(a)(xi)(D) (1991). No evidence exists indicating that Richard was being reimbursed for the personal use of his vehicle in the course of his employment.